DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group 1 Claims 1-7, 10, and 23-24 and (Species A: Figure 1a) in the reply filed on July 06, 2022, is acknowledged. Claims 8-9 and 11-22 are withdrawn. The Examiner notes that in the future Applicant should explicitly indicate which claims are withdrawn. Upon further review, claims 5, 10, and 24 are further withdrawn as being directed to non-elected species. Therefore, claims 1-4, 6-7 and 23 are being examined on the merits.
The traversal is on the ground(s) that 
There is no serious search burden between Group I and Group II.
There is no demonstration of lack of unity between the Species.
Applicant argues that the means for a part of the subcooled liquefied gas by-passing the recondenser and reuniting with the condensed gas identified in Species B (Figure 1b) is also showed in the species that correspond to figures 2a, 2b, 3a 3b, 5 and 6.

This is not found persuasive because 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given in the May 23, 2022 Requirement for Unity, and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
 (a) the inventions have acquired a separate status in the art in view of their different classification; 
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter; 
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries);
 (d) the prior art applicable to one invention would not likely be applicable to another invention; 
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112(a). 
Moreover, it must be noted that the examination burden is not limited exclusively to a prior art search but also includes the effort required to apply the art by making and discussing all appropriate grounds of rejection. Multiple inventions, such as those in the present application, require additional reference material and further discussion for each additional feature addressed. Concurrent examination of the multiple inventions claimed would thus involve a significant burden even if all searches were coextensive, which they are not. See MPEP 808.02.
Further, in regards to Claims 1, 11, and 20 they lack unity outside the technical features which were proven not to be special, therefore they were subject to unity requirement. 
The species are not linked together as to for a single general inventive concept under PCT Rule 13.1.
The species shown in figures 2a, 2b, 3a 3b, 5 and 6 are mutually exclusive with Species B (Figure 1b) because they contain additional structures (e.g. 30 for controlling the liquid level in the recondenser, 32 for returning liquid to the bottom of the container, etc.), which are not present in Species B (i.e. Fig. 1b only shows elements 22 and 24 as part of the bypass). 
Assuming arguendo, Applicant has not presented explicit arguments that show that the elected species (Fig. 1a) is an obvious variant of Species B (fig. 1b).
Species election is not a requirement or matter of distinction with regards to satisfying the unity requirement. Special technical features are those technical features that define a contribution which each claimed inventions makes over the prior art under PCT Rule 13.2.
The requirement is still deemed proper and is therefore made FINAL.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.
Claim Objections
Claim 1 objected to because of the following informalities:  
In re Claim 1, the recitation “obtaining recondensed” should be amended to recite --obtaining a recondensed gas--to avoid potential ambiguities and/or § 112(b) issues.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


    PNG
    media_image1.png
    806
    1282
    media_image1.png
    Greyscale
Claim 1-3, 6-7, and 23 is/are rejected under 35 U.S.C. 102 as being anticipated by Edwards (US 2015/000334), hereinafter Edwards.

In re Claim 1, Edwards discloses a method for storing liquefied gas ([0001])
in at least one insulated container (1, la-ic)(See Annotated Figure 3: 10) 
while withdrawing evaporated gas from one or more of the at least one container (See Annotated Figure 3; [0049]), 
said method comprising: 
supplying at least a part of the evaporated to a recondenser (11) (See Annotated Figure 3: 202 to recondenser 64; See also [0037] with [0046]) and 
withdrawing liquefied gas from one or more of the at least one container (See Annotated Figure 3) and
 at least in part to the recondenser for recondensing the evaporated gas supplied to the recondenser (See Annotated Figure 3; see also [0037] and [0049]: LNG passed to recondenser 64) and 
obtaining a recondensed gas (See annotated Figure 3) at a recondenser outlet (Figure 3: 80),
wherein before supplying the liquefied gas to the recondenser, the liquefied gas is subcooled by passage through a refrigeration unit (8, 9) (Figure 3: 62; [0048] and [0049]: LNG is subcooled in 62 then sent to 64), and 
at least a part of the subcooled liquefied gas is supplied to the recondenser (See Annotated Figure 3), and 
wherein at least a part of the recondensed gas obtained at the recondenser outlet is reintroduced into one or more of the at least one container ([0050]). 
In re Claim 2, Edwards discloses wherein the evaporated gas withdrawn from the container is boiled-off gas generated in the container ([0049]: natural gas vapour is BOG).  
In re Claim 3, Edwards discloses wherein the liquefied gas is liquefied natural gas ([0001]).
In re Claim 6, Edwards discloses wherein the recondensed gas reintroduced into the respective container is fed into an ullage space or a liquid space of the container ([0045]).  
In re Claim 7, Edwards discloses wherein the condensed gas is fed into the container from the top and/or from a side of the container (See Figure 2: 16; [0016]: spray header at the top of the container).  
In re Claim 23, Edwards discloses wherein the recondensed gas reintroduced into the respective container is fed into an ullage space and a liquid space of the container ([0045]; See Figure 2: 16).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Edwards (US 2015/000334), hereinafter Edwards, in view of Engdahl (US 6470706), hereinafter, Engdahl.
In re Claim 4, Edwards does not explicitly disclose wherein another part of the evaporated gas is supplied to a consumer.
On the other hand, Engdahl, directed to storage and distribution of liquified natural gas (Engdahl Col 1:13-18), discloses wherein another part of the evaporated gas is supplied to a consumer (Engdahl 34; Col 3: 41-51).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have taken the teachings of Engdahl and to have modified Edwards by directing part of the evaporated gas as a stream that supplied to a consumer, in order to control high pressure conditions in the vessel and prevent BOG waste to the atmosphere (See Engdahl [Col 3: 42-51] and Edwards [0005]), without yielding unpredictable results.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IBRAHIM M ADENIJI whose telephone number is (571)272-5939. The examiner can normally be reached 8:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/IBRAHIM A. MICHAEL ADENIJI/Examiner, Art Unit 3763                                                                                                                                                                                                        
/MIGUEL A DIAZ/Primary Examiner, Art Unit 3763